COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                        ORDER

Appellate case name:      TMX Finance Holdings, Inc. v. Wellshire Financial Services,
                          LLC d/b/a Loanstar Title Loans d/b/a Moneymax Title Loans
                          and d/b/a Loanmax; Meadowwood Financial Services, LLC
                          d/b/a Loanstar Title Loans and d/b/a Moneymax Title Loans;
                          and Integrity Texas Funding, LP

Appellate case number:    01-16-00044-CV

Trial court case number: 2013-33584

Trial court:              152nd District Court of Harris County

     Appellant has given notice that it filed with the trial court an
unopposed motion for a temporary sealing order under Rule 76a and that the
motion is set for oral hearing on August 12, 2016.

      The parties are hereby ordered to provide the trial court a copy of our
June 21 and July 12 orders, as well as a copy of this order, no less than seven
days before the hearing on the Rule 76a motion.


        It is so ORDERED.


Judge’s signature: /s/ Harvey Brown
                   Acting individually Acting for the Court


Date: July 28, 2016